Case 1:19-cv-02394-KMT Document 1 Filed 08/22/19 USDC Colorado Page 1 of 10




                                   UNITED STATES DISTRICT
                                 COURT DISTRICT OF COLORADO

                                                 CASE:

CARLOS BRITO,

            Plaintiff,
v.

OLSON JAMES D & DONNA M TRUST
and KFC CORPORATION,

        Defendant.
____________________________________/

                                            COMPLAINT

       Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

mobility-impaired individuals (hereinafter “Plaintiff”), sues, OLSON JAMES D & DONNA M

TRUST and KFC CORPORATION (hereinafter “Defendants”), and as grounds alleges:

                              JURISDICTION, PARTIES. AND VENUE

       1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

       2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

§ 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

       3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

U.S.C. § 12181, et seq.

       4.           Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, residing

and domiciled in El Paso County, Colorado, and is otherwise sui juris.
Case 1:19-cv-02394-KMT Document 1 Filed 08/22/19 USDC Colorado Page 2 of 10



        5.        At all times material, Defendant, OLSON JAMES D & DONNA M TRUST, was

a Trust, with a mailing address listed as PO BOX 572530, Salt Lake City, Utah and a place of

business in Colorado Springs, Colorado.

        6.        At all times material, Defendant, OLSON JAMES D & DONNA M TRUST,

owned and operated a retail shopping location at 8115 Dorothy Ln.1, Colorado Spring, Colorado

(hereinafter the “Commercial Property”).

        7.        At all times material, Defendant, KFC CORPORATION was a Foreign

Corporation, with a principal place of business listed as 1900 Colonel Sanders Lane, Louisville,

Kentucky and a place of business in Colorado Springs, Colorado.

        8.        Upon information and belief, Defendant, KFC CORPORATION is the lessee,

operator, owner and/or lessor of the Real Property which is the subject of this lawsuit and located

at 8115 Dorothy Ln. and is the owner of the improvements where the Commercial Property is

located.

        9.        Venue is properly located in the District of Colorado because Defendant’s

Commercial Property is located in Colorado Springs, Colorado, Defendants regularly conduct

business within Colorado Springs, Colorado, and because a substantial part(s) of the events or

omissions giving rise to these claims occurred in Colorado Springs, Colorado.

                                       FACTUAL ALLEGATIONS

        10.       Although over twenty-seven (27) years have passed since the effective date of

Title III of the ADA, Defendants have yet to make their facilities accessible to individuals with

disabilities.

        11.       Congress provided commercial businesses one and a half years to implement the



1
 More specifically, the property at address 8115 Dorothy Ln, Colorado Springs, Colorado and 8340 Razorback Rd.
Colorado Springs, Colorado, collectively known as the Commercial Property.

                                                      2
Case 1:19-cv-02394-KMT Document 1 Filed 08/22/19 USDC Colorado Page 3 of 10



Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

extensive publicity the ADA has received since 1990, Defendants continue to discriminate against

people who are disabled in ways that block them from access and use of Defendant’s Commercial

Property and the businesses therein, including the retail shopping store.

       12.       The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

requires landlords and tenants to be liable for compliance.

       13.      Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires

the use of a wheelchair to ambulate.

       14.      Defendant, OLSON JAMES D & DONNA M TRUST, owns, operates and

oversees the Commercial Property, its general parking lot and parking spots specific to the

businesses therein, and it owns, operates and oversees said Commercial Property located in

Colorado Springs, Colorado, that is the subject of this Action.

       15.      The subject Commercial Property is open to the public and is located in Colorado

Springs, Colorado. The individual Plaintiff visits the Commercial Property regularly, to include

a visit to the property on or about June 6, 2019 and encountered multiple violations of the ADA

that directly affected his ability to use and enjoy the property. He plans to return to and often

visits the Commercial Property and the businesses located within the Commercial Property, in

order to avail himself of the goods and services offered to the public at the businesses therein, if

the property/businesses become accessible.

       16.      Plaintiff visited the Commercial Property as a patron/customer, regularly visits

the Commercial Property and businesses within the Commercial Property as a patron/customer,


                                                 3
Case 1:19-cv-02394-KMT Document 1 Filed 08/22/19 USDC Colorado Page 4 of 10



and intends to return to the Commercial Property and businesses therein in order to avail himself

of the goods and services offered to the public at the property. Plaintiff is domiciled nearby in

the same state as the Commercial Property, has regularly frequented the Defendant’s Commercial

Property and businesses located within the Commercial Property for the intended purposes, and

intends to return to the property within four (4) months’ time of the filing of this Complaint.

       17.       The Plaintiff found the Commercial Property to be rife with ADA violations.

The Plaintiff encountered architectural barriers at the Commercial Property and wishes to continue

his patronage and use of the premises.

       18.       The Plaintiff, CARLOS BRITO, has encountered architectural barriers that are in

violation of the ADA at the subject Commercial Property and businesses therein. The barriers to

access at Defendant’s Commercial Property and businesses within the Commercial Property have

each denied or diminished Plaintiff’s ability to visit the Commercial Property and endangered his

safety. The barriers to access, which are set forth below, have likewise posed a risk of injury(ies),

embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others similarly situated.

       19.       Defendant, OLSON JAMES D & DONNA M TRUST, owns/or and operates, a

place of public accommodation as defined by the ADA and the regulations implementing the ADA,

28 CFR 36.201 (a) and 36.104. Defendants are responsible for complying with the obligations of

the ADA. The place of public accommodation that Defendant, OLSON JAMES D & DONNA M

TRUST, owns and operates is the Commercial Property business located at 8115 Dorothy Ln,

Colorado Springs, Colorado.

       20.       Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

described Commercial Property and businesses therein, but not necessarily limited to the

allegations in Paragraph 20 of this Complaint. Plaintiff has reasonable grounds to believe that he


                                                 4
  Case 1:19-cv-02394-KMT Document 1 Filed 08/22/19 USDC Colorado Page 5 of 10



   will continue to be subjected to discrimination at the Commercial Property and the businesses

   located within the Commercial Property, in violation of the ADA. Plaintiff desires to visit the

   Commercial Property and businesses located within the Commercial Property, not only to avail

   himself of the goods and services available at this Commercial Property and businesses therein,

   but to assure himself that the property and businesses therein are in compliance with the ADA, so

   that he and others similarly situated will have full and equal enjoyment of the property and

   businesses therein without fear of discrimination.

          21.       Defendants have discriminated against the individual Plaintiff by denying him

   access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

   and/or accommodations of the Commercial Property and businesses located within the

   Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

          22.       Defendants have discriminated, and continue to discriminate, against Plaintiff in

   violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

   January 26, 1993, if a Defendants have ten (10) or fewer employees and gross receipts of $500,000

   or less). A list of the violations that Plaintiff encountered during his visit to the Defendant’s

   Commercial Property and other businesses within the Commercial Property, include, but are not

   limited to, the following:

      A. Parking

 i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

      located on an excessive slope. Violation: There are accessible parking spaces located on an

      excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

      Standards, whose resolution is readily achievable.

ii.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

      aisles are located on an excessive slope. Violation: There are accessible parking space access


                                                   5
   Case 1:19-cv-02394-KMT Document 1 Filed 08/22/19 USDC Colorado Page 6 of 10



       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

       B. Entrance Access and Path of Travel

  i.   The Plaintiff could not enter the restaurant without assistance, as the required level landing is

       not provided. Violation: A level landing that is 60 inches minimum perpendicular to the

       doorway is not provided at the entrance, violating Section 4.13.6 and Figure 25(a) of the

       ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

       achievable.

ii.    The Plaintiff had difficulty using some of the curb ramps, as the slope of the adjoining road

       surface has a slope in excess of 5%. Violation: There are curb ramps at the facility that contain

       excessive slopes at adjacent road surfaces violating Section 4.7.2 of the ADAAG and Sections

       406.2 of the 2010 ADA Standards, whose resolution is readily achievable.

       C. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

ii.    The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

       the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

       Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

       is readily achievable.

iii.   The Plaintiff could not use the toilet seat cover dispenser without assistance as it is mounted at

       a location where the clear floor space to access it is not provided. Violation: The clear floor

       space provided at elements in the restroom violates the provisions of Sections 4.2.4 and 4.27.2




                                                     6
  Case 1:19-cv-02394-KMT Document 1 Filed 08/22/19 USDC Colorado Page 7 of 10



         of the ADAAG and Section 305.3 of the 2010 ADA Standards, whose resolution is readily

         achievable.

iv.      The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

         1½“ below a grab bar obstructing its use. Violation: The grab bars do not comply with the

         requirements prescribed in Sections 4.16.4 & 4.26.2 of the ADAAG and Section and 609.3 of

         the 2010 ADA Standards, whose resolution is readily achievable.



v.       The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

         12” above a grab bar obstructing its use. Violation: The grab bars do not comply with the

         requirements prescribed in Sections 4.16.4 & 4.26 of the ADAAG and Section 609.3 of the

         2010 ADA Standards, whose resolution is readily achievable.

vi.      The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

         provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

         and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.


             23.       The discriminatory violations described in Paragraph 20 are not an exclusive list

      of the Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s place of

      public accommodation in order to photograph and measure all of the discriminatory acts violating

      the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

      requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

      presence, which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and equal

      enjoyment of the Commercial Property and other businesses therein; Plaintiff requests to be

      physically present at such inspection in conjunction with Rule 34 and timely notice.

             24.       The individual Plaintiff, and all other individuals similarly situated, have been

      denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

                                                       7
Case 1:19-cv-02394-KMT Document 1 Filed 08/22/19 USDC Colorado Page 8 of 10



privileges, benefits, programs and activities offered by Defendant’s Commercial Property and

other businesses within the Commercial Property; and has otherwise been discriminated against

and damaged by the Defendants because of the Defendants’ ADA violations as set forth above.

The individual Plaintiff, and all others similarly situated, will continue to suffer such

discrimination, injury and damage without the immediate relief provided by the ADA as requested

herein. In order to remedy this discriminatory situation, the Plaintiff requires an inspection of the

Defendant’s places of public accommodation in order to determine all of the areas of non-

compliance with the Americans with Disabilities Act.

       25.        Defendants have discriminated against the individual Plaintiff by denying him

access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of their places of public accommodation or commercial facility, in violation of

42 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to afford

all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

with a disability is excluded, denied services, segregated or otherwise treated differently than other

individuals because of the absence of auxiliary aids and services.

       26.        Plaintiff is without adequate remedy at law, will suffer irreparable harm, and have

a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

entitled to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42

U.S.C. § 12205 and 28 CFR 36.505.

       27.        While Defendant, OLSON JAMES D & DONNA M TRUST, as landlord and


                                                  8
Case 1:19-cv-02394-KMT Document 1 Filed 08/22/19 USDC Colorado Page 9 of 10



owner of the Commercial Property Business, is primarily responsible for all ADA violations listed

in this Complaint, tenants and landlords can be held is jointly and severally liable for ADA

violations.

       28.       A Defendant is required to remove the existing architectural barriers to the

physically disabled when such removal is readily achievable for their place of public similarly

situated, will continue to suffer such discrimination, injury and damage without the immediate

relief provided by the ADA as requested herein. In order to remedy this discriminatory situation,

the Plaintiff require an inspection of the Defendant’s place of public accommodation in order to

determine all of the areas of non-compliance with the Americans with Disabilities Act.

       29.       Notice to Defendants is not required as a result of the Defendant’s failure to cure

the violations by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer

employees and gross receipts of $500,000 or less). All other conditions precedent have been met

by Plaintiff or waived by the Defendant.

       30.       Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate its

businesses, located within the Commercial Property located at 8115 Dorothy Ln, Colorado

Springs, Colorado, the interiors, exterior areas, and the common exterior areas of the Commercial

Property and businesses to make those facilities readily accessible and useable to the Plaintiff and

all other mobility-impaired persons; or by closing the facility until such time as the Defendants

cure its violations of the ADA.

       WHEREFORE, the Plaintiff, CARLOS BRITO, respectfully requests that this Honorable

Court issue (i) a Declaratory Judgment determining Defendant, at the commencement of the

subject lawsuit, were and are in violation of Title III of the Americans with Disabilities Act, 42

U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendant, including an order to make all


                                                 9
Case 1:19-cv-02394-KMT Document 1 Filed 08/22/19 USDC Colorado Page 10 of 10



readily achievable alterations to the facilities; or to make such facilities readily accessible to and

usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

to make reasonable modifications in policies, practices or procedures, when such modifications

are necessary to afford all offered goods, services, facilities, privileges, advantages or

accommodations to individuals with disabilities; and by failing to take such steps that may be

necessary to ensure that no individual with a disability is excluded, denied services, segregated or

otherwise treated differently than other individuals because of the absence of auxiliary aids and

services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

Title III of the Americans with Disabilities Act.

Dated: August 22, 2019


                                                 GARCIA-MENOCAL & PEREZ, P.L.
                                                 Attorneys for Plaintiff
                                                 1600 Broadway, Suite 1600
                                                 Denver, CO 80202
                                                 Telephone: (720) 996-3500
                                                 Facsimile: (720) 381-0515
                                                 Primary E-Mail: ajperez@lawgmp.com
                                                 Secondary E-Mail: aquezada@lawgmp.com
                                                 bvirues@lawgmp.com; ddun@lawgmp.com;

                                                 By:      /s/ Anthony J. Perez
                                                       ANTHONY J. PEREZ




                                                 10
